Mr. Chief Justice Shepard
delivered the opinion of the Court:
There is nothing to indicate whether the demurrer was sustained upon one ground or all. All have been urged on this hearing, and will be considered.
1. The bill is not multifarious. It had but one object, and seeks to enforce but one right; namely, the performance of the contract. To secure that by an effective decree, if entitled to its enforcement, it is necessary to remove the cloud of intervening titles and liens alleged to have been acquired with both actual and constructive notice of plaintiff’s right. The holders of such rights are proper parties, in order that one decree may settle all interests finally. It is the ordinary procedure in such cases.
2. The next point is the failure of the instrument to sufficiently describe the property affected. The contract, which is an inartificial instrument, describes the squares by numbers, but omits to state that they are situated in the city of Washington, as the bill alleges them to be. The contract being otherwise *482definite, this is a latent ambiguity, which may be removed by extrinsic evidence. Barry v. Coombe, 1 Pet. 640-652, 7 L. ed. 295-302; Williams v. Morris, 95 U. S. 444-456, 24 L. ed. 360-362; Johnson v. Tribby, 27 App. D. C. 281-285. The cases relied oh by appellees are not in point. McCormick v. Hammersley, 1 App. D. C. 313-314; Waters v. Ritchie, 3 App. D. C. 379, 393. In both, the land was described as part of lots in certain squares, and there was no attempt to identify any particular part of the lot, which, it was suggested in the first of those cases, might have been done.
3. In our opinion, the requisite mutuality to authorize specific performance of the contract is not wanting. It was signed by both parties; so no question on that account occurs. Let it be conceded that the contract on the part of the vendee, notwithstanding a partial payment of the stipulated purchase money, might not have supported a bill for specific performance brought by the vendor, for want of an express promise to pay the remainder of the purchase money upon the delivery of a conveyance; yet it is alleged that the plaintiff offered to pay the remainder, shortly after the perfection of the title, and demanded the conveyance. When performance was finally refused by Beeves, he filed his bill and declared his readiness to pay.
By the terms of the contract, plaintiff would seem to be in a position analogous to one holding an option, who, after notice of his election, and demand for performance, brings his suit. Willard v. Tayloe, 8 Wall. 557-564, 19 L. ed. 501-503. But without engaging in a discussion of the general question of mutuality of contract and remedy, concerning which there has been much conflict of decisions, or the many exceptions and nice distinctions that have been made, we think it sufficient to say, that when the plaintiff offered performance, and filed his bill, the mutuality of remedy was complete. He then, at least, brought himself under the obligation of the contract, and came completely under the power of the court. Richards v. Green, 23 N. J. Eq. 536-539; Woodruff v. Woodruff, 44 N. J. Eq. 349-359, 1 L.R.A. 380, 16 Atl. 4; Ewins v. Gordon, 49 N. H. 444-458. See also Justice v. Lang, 42 N. Y. 493, 1 Am. Rep. *483576; Johnson v. Tribby, 27 App. D. C. 281; Notes to Seton v. Slade, 2 Am. Lead. Cas. in Eq. 5th Am. ed. pp. 1077, et seq.
4. As regards tender of performance by plaintiff, the bill alleges that he offered to pay the money when he demanded the conveyance by Reeves. The form of this tender is not set out in detail, but the general allegation is sufficient on the demurrer. Moreover, the bill alleges matters that show the intention of Reeves not to convey for the stipulated consideration, as well as his later attempts to defeat plaintiff’s right by conveyances to, and contracts with, others. Reeves was in default and is in no condition to raise the question of formal, legal tender. Brown v. Slee, 103 U. S. 828-837, 26 L. ed. 618-622; Newman v. Baker, 10 App. D. C. 187-203; Smoot v. Rea, 19 Md. 398-410; Maughlin v. Perry, 35 Md. 352-358; Ewins v. Gordon, 49 N. H. 444-463.
It is alleged also that Reeves had permitted taxes to go unpaid and become liens on the land. These he was bound to account for in the remainder of the purchase money. These amounts were uncertain, as indicated by Reeves’s letter, referred to in the statement of the case, and plaintiff alleged his readiness to pay the necessary sum into the registry of the court as a condition of the decree of performance prayed.
5. A more serious question arises in respect of plaintiff’s laches. Defendant’s obligation to convey was not enforceable until a reasonable time after April 25th, 1907, when the title was perfected. Plaintiff recorded the contract within five days thereafter, but did not bring his suit for nearly three years. One who appeals to the discretion of a court of equity to decree specific performance must do so with reasonable promptitude. What is reasonable depends upon the circumstances of the case. Mere lapse of time that has occasioned no change of conditions which render it inequitable and uneonscientious to entertain the demand, and is not excessive, is looked upon with some indulgence in equity. George v. Ford, ante, 315; Smoot v. Rea, 19 Md. 398-406. The excuses for this delay, namely, the vacillation of Reeves, and his conduct leading plaintiff, until November 9, 1909, to entertain the reasonable expectation *484that he would make the conveyance w-ithout litigation, must he taken to be true as alleged. While not set out with perfectly satisfactory specification, we think they are to be regarded as sufficient. There is nothing in the bill from which it can be inferred that there was any great and unexpected rise in the value of the property during the period of the delay.
It is further contended that the contracts and conveyances to the other defendants, described in the bill, are intervening equities that grew out of plaintiffs delay. On the face of the bill this proposition cannot be assented to. Plaintiff promptly recorded his contract after Peeves perfected his title, thereby indicating his intention to assert his rights thereunder. This was not only constructive notice to all parties dealing with Peeves, but it appears from the allegations of the bill that they had actual knowledge of the contract, as well as that it had been recorded. With this knowledge they could acquire no equities as against plaintiff. If the plaintiff, by reason of his delay and the circumstances attending it, led the parties reasonably to believe that he did not intend to insist upon performance, it would be inequitable to permit him now to do so. There is nothing in the bill, however, from which this can be inferred; and we are only passing upon the facts as they appear on the face of the bill. Such conditions may, possibly, be disclosed by evidence that may hereafter be taken after answer filed. If so, they will be given their proper weight on the final hearing.
7. The demurrer of Agnes Peeves was rightly sustained. She was not a party to the contract. If she had a dower interest in the property it was not contracted for, and cannot be affected by a decree of performance by her husband. If she have a dower interest, plaintiff will take subject thereto. He cannot have an abatement of the purchase money to an amount equivalent to the value of the wife’s contingent dower right. Barbour v. Hickey, 2 App. D. C. 207-215, 24 L.R.A. 763.
As to Agnes Peeves, therefore, the decree will be affirmed. As to the other defendants, it will be reversed, with costs, and the cause will be remanded for further proceedings.

Reversed.